DETAILED ACTION
Claims 1-2 and 7-27 are pending. Claims 3-6 are cancelled and claims 24-27 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Steven C. Becker (Reg. No. 42,308) on May 26, 2021.
The application has been amended as follows:
Listing of Claims
1. (Currently Amended)  A cell washing system, comprising:
a fluid circuit;
a source container configured to hold a biological cell suspension, the source container comprising an access site configured to provide access between the source container and the fluid circuit;
a source of wash solution configured to hold a wash solution, the source of wash solution comprising an access site configured to provide access between the source of wash solution and the fluid circuit, wherein the fluid circuit is configured to combine the biological cell suspension and the wash solution;
a pump configured to pump the combination of biological cell suspension and wash solution through the fluid circuit;
a separator device comprising a drive unit and a port, the port configured to receive the combination of biological cell suspension and wash solution, wherein the separator device is configured to separate red blood cells from a waste solution comprising free hemoglobin, the separator device to dispense the waste solution to a waste product container;
a touch screen configured to receive user input data and to display data to a user; and
a controller coupled to the touch screen and configured to control the separator device and pump to operate a wash procedure, wherein the controller is configured to receive from the touch screen user input data for a plurality of protocols, each protocol comprising values for a set of process parameters for wash procedures, wherein the user input data from the touch screen comprises a numeric value for a washing procedure parameter, wherein the controller is configured to store the numeric value of the washing procedure parameter as part of one of the prestored protocols in a memory, wherein the controller is configured to receive an identifier from a user via the touch screen, to determine if the identifier permits the user to modify the one of the prestored protocols, and to receive a modification of the one of the prestored protocols from the user via the touch screen if permitted, wherein the modification comprises a modification of the numeric value of the washing procedure parameter, wherein the controller is configured to apply the one of the prestored protocols with the modification of the numeric value of the washing procedure parameter and to operate the wash procedure using the applied protocol, wherein the controller is configured to provide a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, wherein the controller is configured to receive an identifier from the touchscreen, to compare the identifier to a list of passwords stored in memory and, if the identifier matches one of the passwords in the list, the controller determines that the identifier is associated with an administrator authorization, wherein if additional commands are then received from the user, the controller applies those received commands based on the match, wherein the controller is configured to assume as a default that the user has operator authorization unless the user attempts to enter the identifier, at which point the controller determines if the user has an administrator authorization, the administrator authorization being the authorization that permits the user to apply the received commands.
2. (Original)  The cell washing system of Claim 1, wherein the values for the set of process parameters are default values.
3. (Canceled)
4. (Canceled)
5. (Canceled)
6. (Canceled)
7. (Currently Amended)  The cell washing system of Claim 1, wherein the controller is configured to determine whether the disposable set is properly installed and, if so, to confirm installation of the disposable set.

8. (Original)  The cell washing system of Claim 7, wherein the controller is configured to communicate with a remote server over a network.
9. (Original)  The cell washing system of Claim 2, wherein the default values are modifiable by a user.
10. (Canceled).
11. (Original)  The cell washing system of Claim 1, wherein at least one of the process parameters is a process parameter control for limiting modification of the parameter by a non-authorized user.
12. (Original)  The cell washing system of Claim 1, wherein the applied protocol is received from a portable memory storage device or a server.
13. (Currently Amended)  A cell washing system, comprising:
a fluid circuit;
a source container configured to hold a biological cell suspension, the source container comprising an access site configured to provide access between the source container and the fluid circuit;
a source of wash solution configured to hold a wash solution, the source of wash solution comprising an access site configured to provide access between the source of wash solution and the fluid circuit, wherein the fluid circuit is configured to combine the biological cell suspension and the wash solution;
a pump configured to pump the combination of biological cell suspension and wash solution through the fluid circuit;
a separator device comprising a drive unit and a port, the port configured to receive the combination of biological cell suspension and wash solution, wherein the separator device is configured to separate red blood cells from a waste solution comprising free hemoglobin, the separator device to dispense the waste solution to a waste product container;
a touch screen configured to receive user input data and to display data to a user; and
a controller coupled to the touch screen and configured to control the separator device and pump to operate a wash procedure, wherein the controller is configured to receive from the touch screen user input data for a protocol, the protocol comprising values for a set of process parameters for the wash procedure, wherein the user input data received from the touch screen comprises a numeric value for a washing procedure parameter between a minimum value and a maximum value for one of the process parameters of the protocol, wherein the controller is configured to store the protocol having the numeric value of the washing procedure parameter in a memory, wherein the controller is configured to receive an identifier from a user via the touch screen, to determine if the identifier is associated with an authorization that permits the user to modify the protocol, and to receive a modification of the protocol from the user via the touch screen, wherein the modification comprises a modification of the numeric value of the washing procedure parameter, and to process the biological cell suspension employing the wash procedure having the numeric value, wherein the controller is further configured to provide a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, wherein the administrator authorization permits the user to modify settings, wherein the controller is configured to assume as a default that the user has operator authorization unless the user attempts to enter a password, at which point the controller determines if the user has an administrator authorization, the administrator authorization being the authorization that permits the user to modify the settings.
14. (Original)  The cell washing system of Claim 13, wherein the minimum value and maximum value are user-defined.
15. (Original)  The cell washing system of Claim 14, wherein the values for the set of process parameters are default values.
16. (Original)  The cell washing system of Claim 15, wherein the protocol comprises a process parameter defining a volume to wash.
17. (Original)  The cell washing system of Claim 16, wherein the protocol comprises a process parameter defining a number of washings to take place.
18. (Original)  The cell washing system of Claim 17, wherein the protocol comprises a rinse flow rate.
19. (Original)  The cell washing system of Claim 18, wherein the controller is configured to confirm the protocol applied and to prompt the operator to load a disposable set. 
20. (Original)  The cell washing system of Claim 13, wherein the controller is configured to prevent modification of the numeric value without authorization provided by a password.
21. (Currently Amended)   A cell washing system, comprising:
a fluid circuit;
a source container configured to hold a biological fluid comprising red blood cells, the source container configured to couple to the fluid circuit;
a source of wash solution configured to hold a wash solution, the source of wash solution configured to couple to the fluid circuit, wherein the fluid circuit is configured to combine the biological fluid and the wash solution;
a pump configured to pump the combination of biological fluid and wash solution through the fluid circuit;
a separator device comprising a drive unit and a port, the port configured to receive the combination of biological fluid and wash solution, wherein the separator device is configured to separate the red blood cells from a waste solution comprising free hemoglobin, the separator device to dispense the waste solution to a waste product container;
a touch screen configured to receive user input and to display data to a user; and
a controller coupled to the touch screen and configured to control the separator device and pump to operate a wash procedure, wherein the controller is configured to receive from the touch screen user input data for a protocol, the protocol comprising values for a set of process parameters for the wash procedure, wherein the user input data received from the touch screen comprises a numeric value for a washing procedure parameter for one of the process parameters, wherein the controller is configured to store the protocol having the numeric value of the washing procedure parameter in a memory, wherein the controller is configured to receive a password from a user via the touch screen, to determine if the password is associated with an authorization that permits the user to modify the protocol, and to receive a modification of the protocol from the user via the touch screen based on the determination, wherein the modification comprises a modification of the numeric value of the washing procedure parameter, and to process the biological fluid employing a wash procedure having the modified protocol, wherein the controller is configured to provide a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, wherein the controller is configured to receive an identifier from the touchscreen, to compare the identifier to a list of passwords stored in memory and, if the identifier matches one of the passwords in the list, the controller determines that the identifier is associated with an administrator authorization, wherein if additional commands are then received from the user, the controller applies those received commands based on the match, wherein the controller is configured to assume as a default that the user has operator authorization unless the user attempts to enter a password, at which point the controller determines if the user has an administrator authorization, the administrator authorization being the authorization that permits the user to modify the commands.
22. (Original)  The cell washing system of Claim 21, wherein the controller is configured to confirm the protocol modification and to prompt the operator to load a disposable set. 
23. (Original)  The cell washing system of Claim 22, wherein the controller is configured to determine whether the disposable set is properly installed and, if so, to confirm installation of the disposable set.
24.  (Canceled). 
25.  (Canceled).
26.  (Previously Presented)  The cell washing system of Claim 21, wherein the controller is configured to lock process parameter settings entered by a non-administrator user. 
27.  (Canceled).
REASONS FOR ALLOWANCE
Claims 1-2, 7-9, 11-23 and 26 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Blickhan et al. U.S. Patent Publication No. 20130334139 teaches a cell washing system with a fluid circuit, pump and separator, Fortini et al. U.S. Patent Publication No. 20080124700 teaches a separator device configured to separate red blood cells from a waste solution comprising free hemoglobin, Lee et al. U.S. Patent Publication No. 20140194817 teaches protocols stored in a memory, wherein a controller receives an identifier associated with a user and applies one of the protocols based on the identifier,  Miller et al. U.S. Patent Publication No. 20130310726  teaches a process parameter control for limiting modification of the parameter by a non-authorized user, Newlin et al. U.S. Patent Publication No.  20130222108 teaches an instrument authentication system that includes a computer facilitating configuration and operation of a biological fluid processing instrument using a disposable component, Besterman et al. U.S. Patent Publication No. 20080249386 teaches a system for monitoring a patient and providing instructions to medical staff and Herrig U.S. Patent No. 5478479, which discloses a cell washing system to remove free hemoglobin.
None of these references taken either alone or in combination with the prior art of record discloses a cell washing system, comprising:
a fluid circuit;
a source container configured to hold a biological cell suspension, the source container comprising an access site configured to provide access between the source container and the fluid circuit;
a source of wash solution configured to hold a wash solution, the source of wash solution comprising an access site configured to provide access between the source of wash solution and the fluid circuit, wherein the fluid circuit is configured to combine the biological cell suspension and the wash solution;
a pump configured to pump the combination of biological cell suspension and wash solution through the fluid circuit;
a separator device comprising a drive unit and a port, the port configured to receive the combination of biological cell suspension and wash solution, wherein the separator device is configured to separate red blood cells from a waste solution comprising free hemoglobin, the separator device to dispense the waste solution to a waste product container;
a touch screen configured to receive user input data and to display data to a user; and
a controller coupled to the touch screen and configured to control the separator device and pump to operate a wash procedure, wherein the controller is configured to receive from the touch screen user input data for a plurality of protocols, each protocol comprising values for a set of process parameters for wash procedures, wherein the user input data from the touch screen comprises a numeric value for a washing procedure parameter, wherein the controller is configured to store the numeric value of the washing procedure parameter as part of one of the prestored protocols in a memory, wherein the controller is configured to receive an identifier from a user via the touch screen, to determine if the identifier permits the user to modify the one of the prestored protocols, and to receive a modification of the one of the prestored protocols from the user via the touch screen if permitted, wherein the modification comprises a modification of the numeric value of the washing procedure parameter, wherein the controller is configured to apply the one of the prestored protocols with the modification of the numeric value of the washing procedure parameter and to operate the wash procedure using the applied protocol, wherein the controller is configured to provide a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, wherein the controller is configured to receive an identifier from the touchscreen, to compare the identifier to a list of passwords stored in memory and, if the identifier matches one of the passwords in the list, the controller determines that the identifier is associated with an administrator authorization, wherein if additional commands are then received from the user, the controller applies those received commands based on the match, wherein the controller is configured to assume as a default that the user has operator authorization unless the user attempts to enter the identifier, at which point the controller determines if the user has an administrator authorization, the administrator authorization being the authorization that permits the user to apply the received commands, as in independent claim 1, or 
a cell washing system, comprising:
a fluid circuit;
a source container configured to hold a biological cell suspension, the source container comprising an access site configured to provide access between the source container and the fluid circuit;
a source of wash solution configured to hold a wash solution, the source of wash solution comprising an access site configured to provide access between the source of wash solution and the fluid circuit, wherein the fluid circuit is configured to combine the biological cell suspension and the wash solution;
a pump configured to pump the combination of biological cell suspension and wash solution through the fluid circuit;
a separator device comprising a drive unit and a port, the port configured to receive the combination of biological cell suspension and wash solution, wherein the separator device is configured to separate red blood cells from a waste solution comprising free hemoglobin, the separator device to dispense the waste solution to a waste product container;
a touch screen configured to receive user input data and to display data to a user; and
a controller coupled to the touch screen and configured to control the separator device and pump to operate a wash procedure, wherein the controller is configured to receive from the touch screen user input data for a protocol, the protocol comprising values for a set of process parameters for the wash procedure, wherein the user input data received from the touch screen comprises a numeric value for a washing procedure parameter between a minimum value and a maximum value for one of the process parameters of the protocol, wherein the controller is configured to store the protocol having the numeric value of the washing procedure parameter in a memory, wherein the controller is configured to receive an identifier from a user via the touch screen, to determine if the identifier is associated with an authorization that permits the user to modify the protocol, and to receive a modification of the protocol from the user via the touch screen, wherein the modification comprises a modification of the numeric value of the washing procedure parameter, and to process the biological cell suspension employing the wash procedure having the numeric value, wherein the controller is further configured to provide a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, wherein the administrator authorization permits the user to modify settings, wherein the controller is configured to assume as a default that the user has operator authorization unless the user attempts to enter a password, at which point the controller determines if the user has an administrator authorization, the administrator authorization being the authorization that permits the user to modify the settings, as in independent claim 13, or .
a cell washing system, comprising:
a fluid circuit;
a source container configured to hold a biological fluid comprising red blood cells, the source container configured to couple to the fluid circuit;
a source of wash solution configured to hold a wash solution, the source of wash solution configured to couple to the fluid circuit, wherein the fluid circuit is configured to combine the biological fluid and the wash solution;
a pump configured to pump the combination of biological fluid and wash solution through the fluid circuit;
a separator device comprising a drive unit and a port, the port configured to receive the combination of biological fluid and wash solution, wherein the separator device is configured to separate the red blood cells from a waste solution comprising free hemoglobin, the separator device to dispense the waste solution to a waste product container;
a touch screen configured to receive user input and to display data to a user; and
a controller coupled to the touch screen and configured to control the separator device and pump to operate a wash procedure, wherein the controller is configured to receive from the touch screen user input data for a protocol, the protocol comprising values for a set of process parameters for the wash procedure, wherein the user input data received from the touch screen comprises a numeric value for a washing procedure parameter for one of the process parameters, wherein the controller is configured to store the protocol having the numeric value of the washing procedure parameter in a memory, wherein the controller is configured to receive a password from a user via the touch screen, to determine if the password is associated with an authorization that permits the user to modify the protocol, and to receive a modification of the protocol from the user via the touch screen based on the determination, wherein the modification comprises a modification of the numeric value of the washing procedure parameter, and to process the biological fluid employing a wash procedure having the modified protocol, wherein the controller is configured to provide a hierarchy of authorizations comprising at least an administrator authorization and an operator authorization, the operator authorization having a lower level of authorization than the administrator authorization, wherein the controller is configured to receive an identifier from the touchscreen, to compare the identifier to a list of passwords stored in memory and, if the identifier matches one of the passwords in the list, the controller determines that the identifier is associated with an administrator authorization, wherein if additional commands are then received from the user, the controller applies those received commands based on the match, wherein the controller is configured to assume as a default that the user has operator authorization unless the user attempts to enter a password, at which point the controller determines if the user has an administrator authorization, the administrator authorization being the authorization that permits the user to modify the commands, as in independent claim 21.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119